Citation Nr: 0121865	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-05 707	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a compensable disability evaluation for a left 
inguinal hernia.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from June 1947 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The RO denied the veteran's claim for a 
compensable evaluation for his service-connected left 
inguinal hernia.  In a decision dated in January 2001 the 
Board affirmed the RO's denial of a compensable evaluation.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2001, the 
veteran's attorney and VA General Counsel filed a joint 
motion to vacate the Board's January 2001 decision.  The 
bases for the joint motion were the recent enactment of the 
Veterans Claims Assistance Act of 2000, Public L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at Chapter 51 of 
the United States Code), and lack of adequate notice to the 
veteran that volume one of his claims file was missing.  By a 
March 2001 order, the Court vacated the Board's decision and 
returned the case to the Board for further action.

The Board notes that the issue of entitlement to service 
connection for pulmonary hypertension and right ventricular 
dysfunction secondary to residuals of a left upper lobectomy 
due to carcinoma was remanded to the RO in the January 2001 
Board decision.  The remand by the Board is not affected by 
the Court's order which vacated the left inguinal hernia 
decision only.


REMAND

As noted in the Introduction, the Veterans Claims Assistance 
Act of 2000 became effective during the pendency of this 
appeal.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In the case of Holliday v. Principi, 14 Vet. App. 280 (2001), 
it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, at 289.  Indeed, the 
Court noted that, until such regulations were promulgated, 
there remained significant uncertainties regarding the kind 
of notice to be given to each class of claimants, especially 
in light of the Secretary's acknowledgment that the 
notification requirements had universal application.  
Holliday, at 289-290.

In this case the Court has ordered that the provisions of the 
Veterans Claims Assistance Act of 2000 be applied to the 
veteran's claim for an increased rating.  Specifically, the 
notice provisions of the law must be followed.  To that end, 
the veteran must be notified that volume one of his claims 
folder is missing.  He should be provided with notice of what 
steps have been taken to locate the folder and/or rebuild it.  
He must be given the opportunity to present evidence that 
would be pertinent to the rebuilding of the missing volume.  

Finally, given the passage of time since the veteran's last 
VA examination, he should be afforded an examination to 
assess the current level of disability associated with his 
service-connected left inguinal hernia.  Any private or VA 
treatment records identified by the veteran should also be 
obtained and associated with the claims folder.

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000), is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include obtaining copies of any relevant 
records reflecting VA or private 
treatment the veteran may have received 
since the time that such records were 
last procured. 

2.  The veteran must be given notice in 
writing of the fact that volume 1 of his 
claims file is missing.  He must be 
advised of the efforts to locate and/or 
rebuild the missing volume.  He must 
also be given the opportunity to provide 
evidence that can be used to rebuild the 
missing volume.  The RO should explore 
ways not previously investigated to find 
the missing volume or rebuild it.  
Notice requirements set forth by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations with regard 
to such a situation must be met.

3.  The veteran should be afforded a VA 
examination in order to fully assess the 
current status of his service-connected 
left inguinal hernia.  All necessary 
tests and studies should be accomplished 
and clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this remand should be made 
available to the examiner prior to 
evaluation.  The examiner should 
undertake clinical analysis to determine 
whether there is a hernia, if the hernia 
is small or large; readily reducible, 
not readily reducible, or non-reducible; 
well-supported by a truss or not; and 
other factors enumerated in 38 C.F.R. § 
4.114, Diagnostic Code 7338 (2000).  
Symptoms due to any scarring should also 
be described in detail.  All opinions 
should be supported by the evidence of 
the record and the examiner should 
specifically refer to the medical 
principles and evidentiary record relied 
on in forming opinions. 

4.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If not, the report 
should be returned for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

